DETAILED ACTION
This action is in reply to the submission filed on 12/09/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendments to claims 1 and 10 are acknowledged.
Claims 1-18 are currently pending and have been examined under the effective filing date of 2/19/2018.
Allowable Subject Matter
Claims 1-18 are allowed.
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	
Regarding the prior art rejections, the obviousness of the combination has lessened to a point that a potential combination of incorporating probability demand distribution will weaken a rejection to a non-obviousness threshold. Further, the amended claims have limitations that are not taught by prior art in terms of 35 USC 102 or 103.  A prior art and non-patent literature search has determined the best art that is closest to the claimed invention. The closest art in the non-patent literature field is Predicting Inventory Shipments of Oracle EBS, Zhang.  Zhang teaches forecast algorithms, but does not teach probability demand 
Viewing the claims as a whole, Examiner cannot reject the invention under 35 U.S.C. 101 by maintaining a well-understood, routine and conventional analysis under Step 2B of the Mayo analysis.  The unconventional combination of elements, as seen in predicting expected customer demand on a day to day basis by determining a demand probability distribution for each item at retail and distribution location for a given timeframe, wherein the distribution includes probabilities of a plurality of different possible rates of sale for each item, in combination with issue a transfer order to transfer the additional inventory from another one of the plurality of retail and distribution locations to the at least one of the plurality of retail and distribution locations and issue a purchase order to order the additional inventory for the at least one of the plurality of retail and distribution locations from a vendor when the inventory management system determines that the cost of transferring the additional inventory under the transfer order is costlier than the purchase order rise to a level of a practical application.  Therefore the 101 rejections are overcome and the claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
/SANGEETA BAHL/Primary Examiner, Art Unit 3629